Tilson, Judge:
Tlie two appeals listed above were filed by the collector, and have been submitted upon a stipulation. Accepting said stipulation as a statement of fact, I find and hold the proper dutiable value of the merchandise described as “Natural Mesh Hats,” invoiced and appraised at $12.50 per dozen packed, less 3 per centum, to be $13.50 per dozen packed, less 3 per centum, in appeal No. 139407-A. In reappraisement 139916-A, I find and hold the proper' dutiable value of the merchandise described as “Regular Panama Weave,” invoiced and appraised at $8.50 per dozen packed, less 3 per centum, to be $8.75 per dozen packed, less 3 per centum; the merchandise described as “Natural Mesh Hats,” invoiced and appraised at $14.2.5 per dozen packed, less 3 per centum, I find the proper dutiable value to be $14.75 per dozen packed, less 3 per centum; the item described as “Brown Mesh Hats,” invoiced and appraised at $15 per dozen, less 3 per centum, I find the correct dutiable value to be $15.50 per dozen packed, less 3 per centum; the item described as “Ladies Natural Mesh,” invoiced and appraised at $20 per dozen packed, less 3 per centum, I find the proper dutiable value to be $21 per dozen packed, less 3 per centum; the item described as “Mesh Crowns and Panama Brims,” invoiced and appraised at $20 per dozen packed, less . 3 per centum, I find the proper dutiable value to be $21 per dozen packed, less 3 per .centum; the item described as “Natural Basket Weave Hats” “A,” entered at $7.25 per dozen packed, less 3 per centum, I find the proper dutiable value to be $8 per dozen packed, less 3 per centum; the item described as “Natural Basket Weave Hats” “B,” entered at $9 .per dozen packed, less 3 per centum, I find the proper dutiable value to be $10 per dozen packed, less 3 per centum; the item described as “Brown Basket Weave,’4 entered at $8.50 per dozen packed, less 3 per centum, I find the proper dutiable value to be $9.25 per dozen packed, less 3 per centum; the item described as “Brown Square Design,” entered at $11.75 per dozen packed, less 3 per centum, I find the proper dutiable value to be $12.25 per dozen packed, less 3 per centum, and the item described as “Natural Three Strand Hats,” entered at $6.50 per dozen packed-, less 3 per centum,
I find the proper dutiable value to be $7 per dozen packed, less 3 per centum. Judgment will be rendered accordingly.